NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                                      




                 IN THE SUPREME COURT OF THE STATE OF WASHINGTON




              In the Matter of the Personal                )
              Restraint of                                 )       No. 89693-3
                                                           )
              ROLAND ARTHUR SPEIGHT,                       )
                                                           )
                                    Petitioner.            )
                                                           )       Filed          DEC 1 1 2014


                     C. JOHNSON, I.-Petitioner Ronald Speight filed a timely personal

              restraint petition, claiming for the first time on collateral review that his right to a

              public trial under article I, section 22 of the Washington State Constitution, was

              violated when the trial court decided motions in limine and individually questioned

              potential jurors in chambers. 1 While Speight's public trial right claim has merit, his

              petition must be denied. Consistent with our holding in In re Personal Restraint of

              Coggin, No. 89694-1 (Wash. Dec. 11, 2014), a petitioner claiming a public trial



                     1
                        This case was certified to this court by Division One of the Court of Appeals with In re
              Personal Restraint of Coggin, No. 89694-1 (Wash. Dec. 11, 2014). Both cases present the same
              central issue but were not consolidated.
                                              


              In re Pers. Restraint of Speight, No. 89693-3


              right violation for the first time on collateral review must show actual and

              substantial prejudice. Speight cannot show actual and substantial prejudice arising

              from the closure; therefore, his petition is denied.

                                        FACTS AND PROCEDURAL HISTORY

                     On December 3, 2004, Speight drove Kelly Nixon to an inn where Speight

              was performing routine maintenance as a caretaker. While at the inn, Speight

              forced Nixon into oral and vaginal intercourse, resulting in torn clothing and

              injuries to Nixon's face and leg.

                     Speight was charged with second degree rape in San Juan County. At the

              beginning of jury selection, the judge had jurors fill out questionnaires regarding

              any experiences they may have had with a sexual offense. While the jurors were

              filling out these questionnaires, the trial judge, counsel, the clerk, the sheriffs

              deputy, and the court reporter went into the judge's chambers for motions in

              limine. Then, in response to the juror's answers to the questionnaires, 14

              prospective jurors were questioned in chambers without the court engaging in the

              analysis required by State v. Bone-Club, 128 Wn.2d 254, 906 P.2d 325 (1995).

              Several prospective jurors were then excused or dismissed for cause.




                                                          2
                                                           


              In re Pers. Restraint ofSpeight, No. 89693-3


                         Speight was convicted of second degree rape, and in 2006, the Court of

              Appeals affirmed his convictions in an unpublished opinion. 2 Speight filed a timely

              personal restraint petition in 2007, arguing that his right to a public trial was

              violated during the in-chambers conference regarding the motions in limine and the

              individual questioning ofjurors. 3 Division One stayed the petition multiple times,

              pending decisions by this court. Division One of the Court of Appeals then

              certified the case to this court in December 2013, alongside Coggin.

                                                              ANALYSIS

                         Speight claims that he was denied his constitutional public trial right during

              pretrial in-limine rulings and the jury selection process. A criminal defendant has a

              rig;ht to a public trial as guaranteed by our state and federal constitutions. U.S.

              CONST. amend. VI; WASH. CONST. art. I,§ 22 (providing "the accused shall have

              the right ... tohaye a speedy public trial"); State v. Paumier, 176 Wn.2d 29, 34,

              288 P.3d 1126 (2012).
               ,•   ',       .  '




              ----------·---
                         2
                             State v. Speight, noted at 136 Wn. App. 1006 (2006).
                         3
                       In his opening brief, Speight asserts that his article I, section 22 rights to a public trial
              and the public and !)tess's article I, section 10 rights to a public trial were violated. WASH.
              CONST. art. I, §§ 10, 22. However, Speight does not further analyze whether the public's right
              was violated during the individual questioning of jurors or when the motions in limine were
              decided in chambers. Therefore, we will analyze only the public trial right issue under article I,
              section 22.


                                                                   3
                                                


              In re P~rs. RestraintofSpeight, No. 89693-3


                       We have repeatedly held that the public trial right applies to jury selection.

              Specifically, it is well established that the public trial right in voir dire proceedings

              e~tends   to the qtlestioningof individual prospective jurors. State v. Wise, 176

              Wn.2d 1, l(j719, 288. V3d 1113 (2012). While the right to a public trial is not

              absolute~   the trial court here did not conduct the analysis required by Bone-Club

              either implicitly or explicitly and therefore, the closure violated the defendant's

              right to a public trial. The State argues that the closure satisfies the five factors

              required by Bone-Club, but "[a] trial court is required to consider the Bone-Club

              factors before closing a trial proceeding that should be public." Wise, 176 Wn.2d at

              12 (citing Bone-Club, 128 Wn.2d at 261 ). From the record, the trial court did not
                  ..



              consider any of these factors in its decision whether to question individual jurors in

              chambers.J.v1oreover, a trial court should "'resist a closure motion except under the

              most unusual circumstances."' Wise, 176 Wn.2d at 11 (quoting Bone-Club, 128

              \yn.2d at 259). Here, the
                                    . defendant's constitutional right to a public
                                                                            .
                                                                                   trial was

              violated.

                       We have not yet addressed whether a closure occurs when a trial judge

              discusses and rules on motions in limine in chambers. This court uses the

              experience and logic test to evaluate whether a particular proceeding implicates the

              public trial right. State v. Sublett, 176 Wn.2d 58, 73, 292 P.3d 715 (2012). In State

                                                           4
                                             


              In re Pers. Restraint of Speight, No. 89693-3


              v. Smith, 181 Wn.2d 508, 334 P.3d 1049 (2014), we alluded to the fact that

              evidentiary motions may not implicate the public trial right, but because sidebars,

              and not evidentiary conferences, were at issue in that case we did not decide

              definitively one way or the other. See Smith, 181 Wn.2d at 512 n.3 ("Although the

              parties disagreed about whether to characterize these hallway conferences as

              'sidebars' or something else, we analyze them as sidebars here because that is the

              role these conferences played in the trial. The analysis would not change for on the

              record evidentiary conferences in chambers."). Since jurors were privately

              questioned, a closure occurred, and we need not decide whether a second closure

              exists in this case.

                     Because Speight's public trial right violation has merit, we must determine

              whether he must show that he was actually and substantially prejudiced by the

              violation. We addressed the issue-whether actual and substantial prejudice must

              be shown from a public trial right violation in order to obtain relief by personal

              restraint petition-in Coggin. Because the issue is identical and the facts are

              similar, we incorporate the reasoning from that case here. To summarize,

              generally, for a petitioner to prevail on collateral review, the petitioner must

              establish by a preponderance of the evidence that the constitutional error worked to

              his actual and substantial prejudice. In re Pers. Restraint of St. Pierre, 118 Wn.2d

                                                         5
                                              


              In re Pers. Restraint of Speight, No. 89693-3


              321,328, 823 P.2d 492 (1992). We carved out an exception to this general rule in

              In rePersonalRestraintofMorris, 176 Wn.2d 157, 166,288 P.3d 1140 (2012),

              where we held that we will presume prejudice for a petitioner who alleges a public

              trial right violation through an ineffective assistance of appellate counsel claim.

              But in Coggin we refused to extend this exception any further and held that our

              interest in finality required us to draw a line and not presume prejudice when a

              petitioner raises a public trial right violation for the first time on collateral review.

              Coggin, slip op. at 10. Therefore, in Coggin we held that a petitioner claiming a

              public trial right violation for the first time on collateral review must comply with

              the general rule for personal restraint petitions and show actual and substantial

              prejudice.

                     As a result, Speight can prevail only if he can show that the public trial right

              violation actually and substantially prejudiced him. Speight does not argue that he

              was actually and substantially prejudiced, nor do the facts suggest that he was. As

              a result of the individual questioning, he likely received a more fair trial and an

              impartial jury.




                                                           6
                               

              In re Pers. Restraint of Speight, No. 89693-3


                                                 CONCLUSION

                     The petition is denied.




              WE CONCUR:




                                                        7
                                                   


              In re Pers. Restraint of Speight (Roland Arthur)




                                                      No. 89693-3


                     MADSEN, C.J. (concurring)-Like in the companion case, In re Personal

              Restraint of Coggin, No. 89694-1 (Wash. Dec. 11, 2014), I agree with the lead opinion's

              decision to deny Roland Speight's personal restraint petition, but for different reasons.

              First, I believe that this court must decide whether motions in limine implicate the public

              trial right, and I would decide this question in the negative. Second, I would hold that

              Mr. Speight invited the judge to conduct portions of voir dire in chambers. Thus, in

              contrast to the lead opinion and in line with my concurrence in Coggin, I believe we need

              not determine the prejudice showing required of personal restraint petitioners.

                     Nevertheless, because guidance is needed I would agree with the majority that the

              error here, failure to engage in the analysis outlined in State v. Bone-Club, 128 Wn.2d

              254, 906 P.2d 325 (1995), requires a petitioner in a personal restraint petition to prove

              prejudice unless he can demonstrate that the error in his case '"infect[ ed] the entire trial

              process"' and deprive the defendant of "'basic protections,"' without which "'no criminal
                                                  
          No. 89693-3
          Madsen, C.J. concurring


          punishment may be regarded as fundamentally fair."' Neder v. United States, 527 U.S. 1,

          8-9, 119 S. Ct. 1827, 144 L. Ed. 2d 35 (1999) (quoting Brecht v. Abrahamson, 507 U.S.

          619, 630, 113 S. Ct. 1710, 123 L. Ed. 2d 353 (1993); Rose v. Clark, 478 U.S. 570, 577,

          578, 106 S. Ct. 3101,92 L. Ed. 2d 460 (1986)).

                                                    Discussion

                   In contrast to the companion case, here the petitioner alleges two different public

          trial right violations. First, he challenges the trial court's decision to hear argument on

          motions in limine in chambers rather than in the courtroom, alleging that this behavior

          implicated his right to a public trial. While venire members were filling out

          questionnaires in the courtroom, the parties and the judge discussed motions in limine on

          the record in chambers. The State moved to bar the defendant from inquiring about the

          alleged victim's drug convictions. The defense brought several motions, including

          motions for the State to disclose certain information, to exclude mention of prior contact

          between the defendant and complainant, and to exclude mention of the defendant's

          mental disorder. In addition to challenging the judge's consideration of these motions in

          limine in chambers, Mr. Speight also makes an identical argument to William Coggin,

          namely that the in-chambers voir dire questioning of some venire members violated his

          public trial rights. In particular, the trial court conducted voir dire in chambers for 14

          prospective jurors who had indicated a preference for private questioning on their written

          questionnaire.




                                                         2
                                                    
              No. 89693-3
              Madsen, C.J. concurring


                      In State v. Smith, this court outlined a three step inquiry to assess alleged public

              trial right violations. 181 Wn.2d 508, 513,334 P.3d 1049 (2014) (citing State v. Sublett,

              176 Wn.2d 58, 92, 292 P.3d 715 (2012) (Madsen, C.J., concurring)). We first consider

              whether the public trial right is even implicated and only then determine whether there

              was in fact a closure and, if so, whether that closure was justified. !d. The lead opinion

              acknowledges this framework but does not use it to evaluate the petitioner's motion in

              limine challenge. Lead opinion at 4-5. Instead, the lead opinion reasons that "[s]ince

              jurors were privately questioned, a closure occurred, and we need not decide whether a

              second closure exists in this case." Lead opinion at 5. I disagree with this analysis. The

              petitioner raises two separate public trial right violations, each of which must be

              separately analyzed. Before reaching the question of whether petitioners must prove

              prejudice for collateral challenges to public trial rights, this court should consider, first,

              whether the petitioner may be precluded from bringing the challenge due to invited error

              or affirmative waiver and, second, following the three step analysis, whether his public

              trial rights were violated.

                      Turning first to the motion in limine issue, I would hold that under the first prong

              of the Smith analysis, motions in limine do not implicate public trial rights. As the lead

              opinion recognizes, under Smith's first step we use "the experience and logic test to

              evaluate whether a particular proceeding implicates the public trial right." Lead opinion

              at 4 (citing Sublett, 176 Wn.2d at 73).




                                                              3
                                                  
          No. 89693~3
          Madsen, C .J. concurring


                      "The first part of the test, the experience prong, asks 'whether the place and

          process have historically been open to the press and general public."' Sublett, 176 Wn.2d

          at 73 (quoting Press-Enter. Co. v. Superior Court (Press II), 478 U.S. 1, 8, 106 S. Ct.

          2735, 92 L. Ed. 2d 1 (1986)). Motions in limine concern interlocutory pretrial decisions

          made by the trial court, typically involving legal questions about the admissibility of

          certain evidence. Often these pretrial decisions will be revisited during the course of

          proceedings as the evidence develops. As with rulings on contemporaneous objections to

          evidence, motions in limine are decided outside the hearing of the jury. See ER 103.

                      In Smith, this court applied the experience and logic test to hold that sidebar

          conferences involving evidentiary rulings on contemporaneous objections do not

          implicate the public trial right. Smith, slip op. at 6-14. There, we noted the history of

          conducting sidebars out of view of the public and the practical difficulties with removing

          jurors from a courtroom. !d. at 7-8. The reasoning in Smith applies here. During voir

          dire in Speight's case, the venire members were using the courtroom to fill out juror

          questionnaires before counsel began voir dire questioning in court. The trial judge used

          this downtime to discuss motions in limine in chambers rather than moving jurors in and

          out of the courtroom multiple times.

                      The second part of the test, the logic prong, asks "'whether public access plays a

          significant positive role in the functioning of the particular process in question.'" Sublett,

              176 Wn.2d at 73 (quoting Press II, 478 U.S. at 8). "The guiding principle [for the logic

          prong] is 'whether openness will enhance[] both the basic fairness of the criminal trial



                                                             4
                                                  
          No. 89693-3
          Madsen, C.J. concurring


          and the appearance of fairness so essential to public confidence in the system."' Smith,

          slip op. at 6-7 (second alteration in original) (internal quotations omitted) (quoting

          Sublett, 176 Wn.2d at 75). For motions in limine, I believe the answer to these questions

          is no. In Smith, this court reasoned that sidebars do not "invoke any of the concerns the

          public trial right is meant to address regarding perjury, transparency, or the appearance of

          fairness." Smith, slip op. at 12. Specifically, we noted that the sidebars at issue were

          immediately recorded and made available to the public and emphasized the dense legal

          nature of the questions considered during such discussions. Id. at 12-13. The same

          reasoning applies in the motion in limine context. Here, the motions in limine considered

          in chambers were contemporaneously recorded verbatim. Thus, the public was not

          denied access to the proceedings. As with sidebars, the presence of the public would not

          have added anything to the discussion between the judge and counsel regarding questions

          of admissibility under the rules of evidence.

                      Applying the experience and logic test, I would hold that as long as these

              discussions occur on the record and concern primarily evidentiary matters, the public trial

              right does not attach.

                      Turning to petitioner's second public trial right allegation, I would hold that Mr.

              Speight invited the error of conducting voir dire interviews in chambers. As I outline in

              my concurrence in the companion case Coggin, in the voir dire context the key inquiry is

              whether the defendant "'actively participated"' in the conduct that led to the error.

              Coggin, slip op. (concurrence) at2-3 (quoting State v. Wise, 176 Wn.2d 1,15 n.8, 288



                                                             5
                                               
          No. 89693-3
          Madsen, C.J. concurring


          P.3d 1113 (2002)). In State v. Momah, we reasoned that invited error principles applied

          where defense counsel agreed beforehand to a juror questionnaire that permitted

          individual questioning, never objected to the proposal to conduct this questioning in

          chambers (presumably because the private questioning benefited his client), and actively

          participated in the questioning. 167 Wn.2d 140, 145-46, 153-56, 217 P.3d 321 (2009);

          see also Wise, 176 Wn.2d at 15 n.8 (reaffirming that defendants can invite public trial

          violations, pointing to factors outlined in Momah). Similarly, here defense counsel

          participated in a pretrial telephone conference between the parties and the judge where

          they discussed the creation of a juror questionnaire that would allow jurors to note a

          preference for private questioning. Defense counsel then participated in the questioning

          of the 14 jurors that occurred in chambers without raising any objection. Though the

          language ofthe questionnaire did suggest an "in court" private questioning experience to

          the potential jurors, the totality of the circumstances demonstrate that the in-chambers

          questioning was in line with defense counsel's expectations following the pretrial

          telephone call. Defense counsel did more than simply acquiesce to the trial court's

          decision to conduct questioning in chambers; he spoke with opposing counsel and the

          judge about the need for a mechanism for private voir dire questioning, agreed to the

          questionnaire proposed by the prosecutor, did not question the judge's decision to hold

          that private questioning in chambers, and in fact engaged in questioning the prospective

          jurors. By all accounts, defense counsel "actively participated" in the in chambers

          questioning of jurors and consequently invited the public trial error that resulted.



                                                        6
                                                
          No. 89693-3
          Madsen, C.J. concurring


                   In sum, I would address petitioner's motion in limine challenge but would hold

          that under our experience and logic test, motions in limine do not implicate public trial

          rights. I would also dismiss petitioner's challenge to the voir dire procedure on invited

          error grounds and thus would not reach the question of prejudice considered by the

          majority. I concur in the majority's decision to deny Mr. Speight's petition.




                                                        7
                             
              No. 89693-3
              Madsen, C .J. concurring




                                                   8
                                           


              In re Pers. Restraint of Speight (Roland Arthur)




                                                   No. 89693-3




                     STEPHENS, J. (dissenting)-This case turns largely on the same issue as In

              re Personal Restraint of Coggin, No. 89694-1 (Wash. Dec. 11, 2014): whether a

              personal restraint petitioner who suffered a violation of his right to a public trial

              should be denied a new trial when the petitioner does not also allege ineffective

              assistance of appellate counsel. I would hold that personal restraint petitioners

              should not have to make a special showing of prejudice beyond establishing the

              prejudice of stn1ctural public trial error. The reasoning and facts in both cases on

              this issue do not differ, so I incorporate the reasoning from my dissent in Coggin

              here. Because the lead opinion in both cases "requires personal restraint petitioners

              to prove the impossible, and because its holding erodes the promise of open justice

              in our courts, I respectfully dissent." Slip op. (dissent) at 2.

                     I also point out that because I would grant William Speight's personal restraint

              petition on the basis of the improper voir dire closure, it is unnecessary for me to

              consider whether the closed motion in limine hearing also warrants a new trial. The

              lead opinion does not have this luxury, though it practically ignores the motion in

              limine issue. Lead opinion at 4-5. Having determined that the closure of individual

              voir dire constituted a public trial violation, the lead opinion moves to the prejudice
   In rePers.    of
                         Restraint    
                                     Speight (Roland            
                                                     Arthur), 89693-3        J.Dissent)
                                                                      (Stephens,             




          issue and finds no prejudice. !d. at 5-6 (citing Coggin, slip op. at 10). It concludes

          that Speight was not actually and substantially prejudiced because "[a]s a result of

          the individual questioning, he likely received a more fair trial and an impartial jury."

          !d. at 6.

                 The individual questioning of jurors took place after the motions in limine

          were heard, so whatever prejudice might have occurred from the closed motion

          hearing would already have tainted the trial before voir dire began. Thus, the lead

          opinion needs to address the motions hearing, not only as to prejudice but as to

          whether the public trial right attaches to such a hearing. Its conclusion that the closed

          voir dire was not prejudicial because it likely benefited Speight is insufficient; how

          did the closed motion hearing work to his benefit? 1 The lead opinion's prejudice

          analysis is incomplete under its own post hoc analysis and provides no basis to

          dismiss this personal restraint petition in its entirety. See Coggin, slip op. (dissent)

          at 9 n.2 (explaining that the lead opinion's prejudice analysis constitutes a post hoc

          appellate Bone-Club 2 inquiry).


                  1
                    The State claims that the motions in limine occurred in chambers because the
           venire was completing questionnaires in the courtroom. Resp. toPers. Restraint Pet. at 4.
           So, it might be argued that the closure facilitated selecting an impartial jury because the
           closure shielded prospective jurors from exposure to potentially inadmissible evidence.
           This argument fails because the "purpose of a motion in limine is to dispose oflega1 matters
           so counsel will not be forced to make comments in the presence of the jury which might
           prejudice his presentation." State v. Evans, 96 Wn.2d 119, 123, 634 P.2d 845 (1981). The
           venire could have filled out questionnaires elsewhere while the court considered the
           motions in limine in open court. See In re Pers. Restraint of Orange, 152 Wn.2d 795, 810,
           100 P.3d 291 (2004) (concerns stemming from "courtroom management and convenience"
           without consideration of-the-public-trial right was insufficient to justify closure of voir
           dire).
                  2
                    State v. Bone-Club, 128 Wn.2d 254, 906 P.2d 325 (1995).

                                                       -2-
    rePers.   of               J. Dissent)
                                                                                         
          In          Restraint   Speight (Roland  Arth~r), 89693-3 (Stephens,




                For these reasons, I respectfully dissent.




                                                     -3-
   1n re
               Pers.                      J.Dissent)
                                                                                       
                                                                                                '   .
                        Restraint of Speight (Roland A.rth~r), 89693-3 (Stephens,




                                                      4